OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, judgment on liability granted to plaintiff and the matter remitted to Supreme Court for a trial on damages.
We agree with the Appellate Division dissenters that under the unambiguous language contained in the settlement agreement, once the School District exercised its discretion to participate in the State’s 1997 early retirement incentive program, it had no discretion to structure that plan in a manner that would *612deny plaintiff the opportunity “to be eligible for and participate in” the program.
Chief Judge Kaye and Judges Smith, Ciparick, Rosenblatt, Graffeo and Read concur in memorandum.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.